Exhibit 10.1


Eighteenth Amendment to Employment Agreement


This Eighteenth Amendment to Employment Agreement (the “Amendment”) is made and
entered into as of December 15, 2019, by and between Robert Half International
Inc., a Delaware corporation, (“Corporation”) and Harold M. Messmer, Jr. (the
“Officer”).


WHEREAS, Corporation and Officer have entered into an employment agreement,
dated as of October 2, 1985, which has been amended previously (the “Employment
Agreement”).


WHEREAS, Corporation and Officer wish to make certain amendments to the
Employment Agreement.


NOW, THEREFORE, the Corporation and Officer agree that the Employment Agreement
is further amended as follows:


1.    Section 1 of the Employment Agreement is hereby amended to read in its
entirety as follows:


1. Duties. During the term of this Agreement, Officer agrees to be employed and
to serve Corporation as Chairman of the Board of Directors and an executive, and
Corporation agrees to employ and retain Officer in such capacities. Officer
shall devote such of his business time, energy, and skill to the affairs of
Corporation as shall be necessary to perform the duties of such positions, but
is expected to be no more than fifty percent (50%) of his current time
commitment to the Company. Officer shall report only to Corporation’s Board of
Directors and at all times during the term of this Agreement shall have powers
and duties at least commensurate with his position(s). In the event that Officer
shall become ineligible to serve as Chairman on account of not being elected to
serve as a member of the Corporation’s Board of Directors by the Corporation’s
stockholders, then Officer shall perform such duties specified by the
Corporation’s Board of Directors consistent with Officer’s continuing role as an
executive and appropriate for and commensurate with the status of an individual
who has formerly served as Chairman of the Board and Chief Executive Officer.
Officer’s principal place of business with respect to his services to
Corporation shall be within 60 miles of San Francisco, California, or at such
other location as shall be mutually agreeable to Officer and Corporation.




2.
Section 3.1 of the Employment Agreement is hereby amended to read in its
entirety as follows:



3.1 Base Salary. As payment for the services to be rendered by Officer as
provided in Section 1 and subject to the terms and conditions of Section 2,
Corporation agrees to pay to Officer a “Base Salary”, in equal semi-monthly
installments, as determined by the Board of Directors. Effective as of December
15, 2019, the Base Salary shall in no event be less than $262,500 per annum.





--------------------------------------------------------------------------------

Exhibit 10.1




3.
Section 3.2 of the Employment Agreement is hereby amended to read in its
entirety as follows:



3.2 Bonuses. Officer shall be eligible to receive a bonus for each calendar year
(or portion thereof) during the term of this Agreement, with the actual amount
of any such bonus to be determined in the sole discretion of the Board of
Directors based upon its evaluation of Officer’s performance during such year.
Beginning with the Company’s 2020 fiscal year, it is expected that Officer’s
bonus opportunity shall be approximately 50% of his bonus opportunity for the
2019 fiscal year. All such bonuses shall be payable within 45 days after the end
of the calendar year to which such bonus relates.


4.
Section 3.3.8 of the Employment Agreement is hereby added to read in its
entirety as follows:



3.3.8 Stock Compensation. Officer shall be eligible to receive stock
compensation awards during the term of this Agreement in accordance with the
Company’s standard timing and practices for granting such awards, with the
actual number of shares of the Company’s common stock subject to such awards to
be determined in the sole discretion of the Board of Directors (or Compensation
Committee of the Board of Directors) based upon its evaluation of Officer’s
performance. Beginning with the Company’s 2020 fiscal year, it is expected that
Officer’s stock awards shall have approximately 50% of the value (as determined
at the time of grant) of the stock awards received in immediately prior fiscal
years.




5.    In all other respects, the Employment Agreement as previously amended is
hereby ratified and confirmed and shall remain in full force and effect.




IN WITNESS WHEREOF, Corporation and Officer hereto have executed this Amendment
effective as of the date first written above.




 
ROBERT HALF INTERNATIONAL INC.
HAROLD M. MESSMER, JR.
 
 
 
 
 
 
By:_______________________
_______________________
 
 
M. Keith Waddell
 
 
 
Vice Chairman, President and
 
 
 
Chief Financial Officer
 
 





            



